Title: From George Washington to Andrew Lewis, 6 September 1755
From: Washington, George
To: Lewis, Andrew



Orders for Major Andrew LewisSir,
[Fredericksburg, 6 September 1755]

You are hereby ordered, to repair to Fredericksburgh immediately upon the arrival of Captain Hogg; who is to take the command of your Company: And upon applying to Mr Dick, you will meet with your Commission and Instructions—You must, before you quit your Company, be careful in collecting an exact Return of the Effectives, and non-effectives; the State of their Arms of all sorts; the Provisions, Ammunition, Clothing, & Working Tools; in order to Render me a just account upon your arrival. Given under my hand, this 6th Day of September, 1755.

G:W.

